DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/680502.   Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant IDS filed 11/13/2019 has been considered.

Specification
The disclosure is objected to because of the following informalities: In the specification the term “cam clutch” used in reference to callout 7 appears to be misleading and contrary to common use of the term.   Specifically, the connection item 7 as disclosed in Figures 1, 2 and 3, and as described in paragraphs 0013, 0019, 0021 appears to be a coupling not a cam clutch.  There is no camming action in connection 7 as it connects shafts 4 and 6.   Further typically a clutch has means to change its state of engagement whereas a coupling is not controlled and remains engaged as does connection 7.   Examiner suggests that the term “cam clutch 7” might be replaced in the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the upper and lower shafts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The limitation would be clarified if worded ‘the two shafts include an upper and a lower shaft’ for example.

In claim 1 line 3 the term “cam clutch” is mis-leading and might be clearer as ‘coupling’ as there is no camming or control in the connection 7 in the specification.

Claim 1 recites the limitation "the forward direction" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim.  

1 recites the limitation "on the other side" in lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Otozai 2017/0051798 discloses head and base 2, bearings shown but not numbered, upper shaft 4, lower shaft 3, cam clutch (33,45) overrunning clutch (52, 56) that prevents reversal of the upper shaft (abstract and paragraphs 0035, 0036) moveable and stationary parts 51, 52.

Luenberger 2962128 discloses a one way (Fig 7 and 8 that prevents reversal of a pump drive (column 1 lines 15-25 and column 2 lines 60-70).


 
Garey 2564838 discloses that it is known to use ratchets (overrunning clutch) to allow forward drive but to prevent back drive due to fluid head (column 1 lines 20-40).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK A MANLEY/Primary Examiner, Art Unit 3659